RENTTO, Presiding Judge
(dissenting).
The amount of the administrator's bond was fixed and the bond approved about two years after the appeal from the order granting letters of administration was perfected. In view of SDC 1960 Supp. 35.2108 and 35.2110, and in the absence of any record entry that the preservation of the estate required the issuance of such letters, it seems to me that these actions were a nullity. I think the exclusive jurisdiction over the qualification of the administrator was then in the circuit court.